                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

YAZMIN R. M.,                                    §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   Civil Action No. 3:17-CV-2625-L
                                                 §
CAROLYN W. COLVIN, Commissioner                  §
of Social Security Administration,               §
                                                 §
               Defendant.                        §

                                             ORDER

         On February 22, 2019, the magistrate judge entered the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Report”) in this social security appeal,

recommending that the court affirm the final decision of the Commissioner of Social Security

(“Commissioner”) in all respects and dismiss with prejudice this appeal. No objections to the Report

were filed.

       Having reviewed the pleadings, file, record, applicable law, and Report, the court determines

that the magistrate judge’s findings and conclusions are correct, and accepts them as those of the

court. Accordingly, the court affirms the Commissioner’s decision and dismisses with prejudice

this appeal.

       It is so ordered this 11th day of March, 2019.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge


Order – Solo Page
